PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/135,326
Filing Date: 19 Sep 2018
Appellant(s): International Business Machines Corporation



__________________
RAFFI GOSTANIAN
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/9/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/7/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant Arguments filed 5/9/2022 have been fully considered with the Examiner Answer set forth below.

Argument C:
Regarding the argument C on pages 16-22 that Katz does 
“not enable two different subsets of endorsing nodes to receive two respective blockchain request with two respective and successive data points from two respective iterations of a simulation, nor does Katz enable two different subsets of endorsing nodes (mutually exclusive) to simulate and verify the two respective blockchain requests with the two respective successive data points from two respective iterations of the simulation in parallel. In fact, Katz does not even mention an endorsement process. None of the other reference do either”. 
In particular, contrary to the Office's assertions, the combination of Katz, Wang, and Talayco fails to render obvious the features of claim 1: 
"transmit a blockchain request to validate state data within a first data point among the plurality of successive data points to a first subset of endorsing nodes of a blockchain network, and 
transmit blockchain a request to validate state data within second data point among the plurality of a successive data points to a second subset of endorsing nodes which are mutually exclusive from the first subset of endorsing nodes of the blockchain network for parallel endorsement of the first and second data points", examiner respectfully disagrees.
	
Specification, 
para. 5: computation and learning systems are increasingly being deployed in a variety of environments to understand, infer, and most importantly, make decisions at a policy-based scale for scenarios with large-scale implications. For instance, a simulation environment may be used to understand a propagation of a disease, and the effects of various control mechanisms in varying geographical and demographic contexts. Similarly, deep learning may be used to learn underlying states of systems and are increasingly deployed in day-to-day applications such as self-driving cars, analytics, supply chain, and many others; para. 11: …a hash-linked chain of data blocks.
para. 37-39: a permissioned blockchain database provides a system which can secure inter-actions among a group of entities which may share a common goal but which may not fully trust one another, such as businesses that exchange funds, goods, information, and the like. A blockchain operates arbitrary, programmable logic tailored to a decentralized storage scheme and referred to as "smart contracts" or "chain codes". Chaincodes may exist for management functions and parameters which are referred to as system chaincode. Smart contracts are trusted distributed applications which leverage tamper-proof properties of the blockchain database and an underlying agreement between nodes which is referred to as an endorsement or endorsement policy ... When a client sends the transaction to the peers specified in the endorsement policy, the transaction is executed to validate the transaction. Thus, endorsing process is a validating process and endorser nodes are nodes/peers etc. that would validate transactions; 
para. 98: the iterative simulation may include a deep learning simulation of a model being trained via a neural network, and the like; fig. 2B: an endorser of a first subset.

	Katz teaches in fig. 2: subsets of peer nodes – decentralized distributed system. These distinctive set of nodes are mutually exclusive; 
	col. 9:39-65: providing repeated input stimulus (iterative simulation) and then training the neural network to provide the correct output, the system may be taught to form the correct associated output based on one or more input stimului; col. 10:8-13: machine learning may be performed on, various types of hardware. Advantageously, systems that support parallel processing can provide for computation speed and efficiency. Parallel processing units such as Graphics Processing Units (GPUs) are available from NVIDIA and AMD.
	col. 13:13-67: smart contracts automate different processes and operations. Smart contracts may be implemented via blockchain. This forms a trusted system, which may be implemented in a business to business implementation (B to B) and/or peer to-peer implementation. Smart contract initiation involves a consensus from an administrator or subgroup of participants that are pre-selected... conditions set for initiation of the contract. That may be by the parties themselves, or by the occurrence of some external event, such as time, other quantifiable measure or location. Typically, they generate a code, which is encrypted and chained with blockchain technology. It may be authenticated and verified. Upon execution and processing, the network updates all ledgers to indicate current state. Once verified and posted, they cannot be changed, with only additional blocks, appended; col. 19:1-5: embodiments may be constructed in which acts are performed in an order different than illustrated, which may include performing some acts simultaneously, even though shown as sequential acts in illustrative embodiments.
col. 24:58-65: checkpoints of a blockchain - A checkpoint usually refers to a very deep block (at least several days old) when it is clear to everyone that the block is accepted by the overwhelming majority of users and reorganization with not happen past that point. It also helps protecting most of the history from a 51 % attack. Since checkpoints affect how the main chain is determined, they are part of the protocol and must be recognized by alternative clients. As each of peers or relating parties can be from a different subset of network or network as shown in figure 2, parallel processing of business requests/processes are sent to different set of node or mutually exclusive peer node.
	
Wang further teaches at col. 7:35-43: Each of the nodes 230 serves as a peer. A peer is a node (e.g., nodes 230) on the network maintaining the state of the ledger 231 and managing chain codes. FIG. 2 depicts five nodes; however, any number of peers may participate in a network. A peer can be an endorser, a committer and/or a submitter. A committer is always an endorser. An endorser executes and endorses transactions. A committer verifies endorsements and validates transaction results.
	Col. 9:5-29: a peer (e.g., the submitter) may send/transmit a version upgrade transaction proposal/request to endorsing peers. The endorsing peers (e.g., the endorsers) verify the signature of the version upgrade transaction proposal and approve the transaction. A proposal response, which may include a response value, a read set, and a write set, is returned to the submitter along with an endorsement signature from each of the endorsers; 
Col. 11:45-46: various operations of method 500 can be run in parallel, in combination, in loops, or in any order; col. 13:41-43: communicating with other systems in a distributed environment that are connected to the network 630 (whether illustrated or not);
col. 17:59-67: while operations are depicted in the drawings or claims in a particular order, this should not be understood as requiring that such operations be performed in the particular order shown or in sequential order, or that all illustrated operations be performed (some operations may be considered optional), to achieve desirable results. In certain circumstances, multitasking or parallel processing (or a combination of multitasking and parallel processing) may be advantageous and performed as deemed appropriate. Thus, Wang does teach parallel processing and that each sidechain contains its own subset of endorsing nodes (mutually exclusive) for parallel endorsement/validating a second/different data point.
	Talayco further teaches successive data points of an iterative simulation at col. 33 line 15 to col. 334, line 25: deep learning is more than just constructing and training models... Adding additional high quality data points directly translates to more accurate models and better insights. The combination of references does teach the argued claim limitations.

Argument D:
Regarding the argument D on pages 16-22 that the combination of Katz, Wang, and Talayco fails to render obvious the features of Dependent Claims 5, 6, 12, 13, 19, 20, 24, and 25, examiner respectfully disagrees.
Claim 5 teaches refine the state data of the invalidated second data point to generate an updated state data for the second data point and control the network interface to transmit the updated state data to the second subset of endorsing nodes for validation. 
Specification, para. 44 states invalidated states which are not endorsed. 
Katz teaches at col. 13:43-67: smart contract initiation involves a consensus from an administrator or sub-group of participants that are pre-selected ... conditions set for initiation of the contract. Typically, they generate a code, which is encrypted and chained with blockchain technology. It may be authenticated and verified ... Upon execution and processing, the network updates all ledgers to indicate current state. Once verified and posted, they cannot be changed, with only additional blocks, appended.
Wang further teaches claim 5 in figs. 4-5: call dispatcher/transmit transaction block for endorsing, validating and updating ledger relating to blockchain services; col. 7:4-53: each of the nodes serves as a peer. A peer is a node (e.g., nodes 230) on the network maintaining the state of the ledger 231 and managing chain codes (Thus, peers can be the second subset nodes). A peer can be an endorser, a committer and/or a submitter. An endorser executes and endorses transactions. A committer verifies endorsements and validates transaction results. 
	Regarding claim 6, Talayco teaches at col. 33:21-57: there also exists an entire data pipeline that must be designed for the scale, iteration, and experimentation necessary for a data science team to succeed. Adding additional high quality data points directly translates to more accurate models and better insights, exploring parameters and models, quickly testing with a smaller dataset, and iterating to converge on the most promising models to push into the production cluster; col. 43:32-42: the Version Identifier is implemented as a counter, which increments each time a new version of a hash function or table is created, or the hash function or table is updated. The hash functions and tables act as a forwarding table for the load balancer 406, and the Version Identifier tracks iterations of the forwarding table. By retaining previous versions of the forwarding table, and ability to match up requests in an ongoing session to a previous version of the forwarding table, or the current version, consistency of forwarding is maintained throughout the session. Thus, an iteration ID for each data point is maintained.
	Regarding claim 19, Katz teaches at col. 9:39-58: reinforcement learning involves incremental change. In the various training techniques, perturbation may be used wherein one or more input parameters are varied, typically in a perturbation amount, e.g., less than 10%, more preferably less than 5%, and most preferably less than 3%, of the input value, so as to monitor the effect of the perturbation on the output; col. 10:35-67: the difference between two or more sets of data/deviation may be time based such as where one data set relates to a time 0, and the other set relates to time 1, ... N; col. 13:59-67: conditions set for initiation of the contract. That may be by the parties themselves, or by the occurrence of some external event, such as time, other quantifiable measure or location. Typically, they generate a code, which is encrypted and chained with blockchain technology. It may be authenticated and verified. Upon execution and processing, the network updates all ledgers to indicate current state. Once verified and posted, they cannot be changed, with only additional blocks, appended. The combination of references does teach the argued limitations.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LINH BLACK/Examiner, Art Unit 2163   
                                                                                                                                                                                                     Conferees:

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        

/CRESCELLE N DELA TORRE/Primary Examiner

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.